Citation Nr: 0205784	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-13 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a vascular disability, 
to include headaches and dementia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, R.J.


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from July 1956 to 
June 1959, and from October 1961 to November 1978.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
seeking entitlement to service connection for vascular 
dementia.

The veteran's claim was initially before the Board in January 
1999, at which time it was remanded for additional 
development.  

The Board denied the veteran's claim in February 2000.  
Thereafter, the veteran appealed the Board's decision, and in 
August 2001, the United States Court of Veterans Appeals 
(Court) ordered that the Board's decision be vacated, and 
that the veteran's claim be remanded to the Board for 
compliance with the Veteran's Claims Assistance Act of 2000 
(VCAA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's vascular dementia began many years after 
service; it is not related to his headaches in service, or to 
any other disease or injury in service.  

3.  The veteran's current headaches are not related to the 
headaches that the veteran suffered from in service; the 
headaches that the veteran suffered from in service were not 
of a chronic nature.  


CONCLUSION OF LAW

Service connection for a vascular disability, to include 
headaches and dementia is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West Supp. 2001), 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's enlistment 
examination in July 1956, his vascular and neurologic systems 
were evaluated as normal.  At his separation examination in 
April 1959, his vascular and neurologic systems were 
evaluated as normal.  On his report of medical history form 
from April 1959, the veteran placed a check in the "no" box 
in response to whether he either had or had ever had frequent 
or severe headaches.  At the veteran's October 1961 
examination, his vascular and neurologic systems were 
evaluated as normal.  On his October 1961 report of medical 
history form, he placed a check in the "no" box in response 
to whether he either had or had ever had frequent or severe 
headaches.  At the veteran's March 1965 examination, his 
vascular and neurologic systems were evaluated as normal.  On 
an undated report of medical history form, the veteran placed 
a check in the "yes" box in response to whether he either 
had or had ever had frequent or severe headaches.  On the 
back of the form, the medical examiner explained that the 
veteran had had migraine headaches starting in 1968, 
averaging three attacks per year. 

In February 1968, the veteran sustained an injury to his left 
eye.  The veteran was seen in December 1969 complaining of 
headaches for 3 days.  The veteran was seen in October 1970 
for severe headaches.  He stated that he had been treated for 
his headaches with no results, and that his headaches were 
continuous.  The veteran was seen and treated in January and 
February 1972 for left headaches beginning in the eye for 2 
years.  Impression was headaches, possible migraine.  The 
veteran was seen in March 1972 for his headaches.  He related 
the onset of his headaches to mild trauma to his left eye 3 
years prior.  Medication was prescribed.  

The veteran was seen in November 1973 complaining of severe 
headaches that had gotten worse over the past month.  
Medication was prescribed.  The veteran was seen in March 
1974 complaining of headaches.  The veteran was seen in 
September 1974 complaining of severe headaches for 10 days.  
Impression was rule/out sinus headaches.  At medical 
examinations in May 1973 and November 1974, the veteran's 
vascular and neurologic systems were evaluated as normal.

The veteran was seen in June 1975 complaining of severe 
headache pain.  The veteran was seen in October 1975 
complaining of headaches for a week.  He stated that the 
headaches started on the left side above the eye to the back 
of the head, and that he had had a past history of headaches 
since 1969.  Medication was prescribed.  The veteran was seen 
in January 1977 for sinus headaches starting one week prior.  
He was seen in February 1977 for sinus headaches, which he 
said he had every day, especially in the morning.  He was 
seen in March 1977 for rule/out tension headaches.  

At the veteran's August 1978 retirement examination, his 
vascular and neurologic systems were evaluated as normal.  
His blood pressure was 108/78.  On his report of medical 
history form from August 1978, he placed a check in the 
"yes" box in response to whether he either had or had ever 
had frequent or severe headaches.  On the back of the form, 
the examiner explained that the veteran had occasional 
headaches without sequelae.  

Dr. S. G. submitted copies of treatment records from February 
1976 to March 1991.  In 1982, it was noted that the veteran 
still had headaches all the time.  

Dr. J. B. submitted copies of treatment records from July 
1995 to January 1997.  In May 1996, the veteran was diagnosed 
with memory loss, progressive, and stable hypertension.  In a 
letter dated September 1996, the examiner wrote that it was 
his opinion that the veteran was suffering of vascular 
dementia of mild severity.  The treatment records show that 
the veteran was diagnosed with vascular dementia.  

A copy of a treatment report was submitted from the Memory 
Disorders Clinic from September 1996.  Diagnosis was dementia 
due to multiple small strokes.  

In November 1996, the Social Security Administration (SSA) 
determined that the veteran was disabled due to organic 
mental disorders (chronic brain syndrome) and essential 
hypertension since April 1996.  The functional capacity 
assessment from the SSA noted that the veteran had been 
diagnosed with dementia and that he displayed memory 
concentration deficits.  The examiner opined that it did not 
appear that the veteran had the ability to perform simple 
tasks for 2 or more hours at a time without special 
supervision.  

Records from 1996 that the SSA had considered from the 
Medical University of South Carolina, and from Dr. R. J. H. 
were also submitted.  The majority of the treatment records 
(and all of the relevant ones) were duplicates of the records 
from July 1995 to January 1997 submitted by Dr. J. B. 

In a statement dated November 1996, the veteran asserted that 
when he was stationed at Fort Hood, he started having severe 
headaches and was treated for them there.  He stated that 
after service he continued to have these headaches and 
learned that they were small strokes which was the onset of 
dementia.  

In the veteran's March 1997 Substantive Appeal, he stated 
that the records clearly showed that his headaches began as 
early as 1968.  He stated that this could have been the onset 
of dementia even though it was diagnosed as tension 
headaches.  

The veteran was afforded a hearing before the RO in August 
1997, a transcript of which has been associated with the 
claims folder.  The veteran testified that he had headaches 
on many occasions.  He testified that he was treated for 
headaches with medication.  The veteran stated that he was 
not treated for his headaches until 7 or 8 years after 
service.  He stated that he was receiving regular treatment 
for his headaches.  The veteran's wife testified that 
immediately after service, she treated the veteran for his 
headaches with non prescription medicine.

Copies of treatment records were submitted from Medical Park 
Family Medicine from February 1998 to December 1998.  They 
show that the veteran was diagnosed and treated for multi-
infarct dementia and hypertension during this time period.  
On one occasion, in October 1998, the veteran complained of a 
headache and received medication for such headache.  

In April 1999, efforts were made to obtain VA records from 
the VA Medical Centers in both Charleston and Columbia.  The 
medical centers both replied that they did not have any 
records of the veteran's. 

In a statement dated April 1999, the veteran referred to a 
letter written by the RO to him indicating that efforts to 
obtain records from the VA hospitals in Charleston and 
Columbia had been unsuccessful.  The veteran clarified that 
instead of the VA hospital in Charleston it should have been 
the Medical University of South Carolina at Charleston.  He 
wrote that he was enclosing information from the disorder 
clinic pertaining to memory, and specifically enclosed a 
duplicate copy of a report from the Memory Disorders Clinic 
from September 1996.  

The veteran underwent a VA examination in May 1999.  The 
examiner noted that he had reviewed the veteran's claims 
file.  The examiner noted that the veteran was obviously 
demented, and that most of the information had to come from 
his wife.  The examiner's impression was multi-infarct 
dementia.  He stated that he did not see evidence for other 
subcortical dementia such as Parkinson's disease.  He stated 
that the veteran had had occasional headaches, but that he 
was not able to get a good feel for how often he had 
headaches.  The examiner noted that the veteran reported 
having headaches more in the service than he did at the 
present time.  The examiner commented that multi-infarct 
dementia was a disease that takes a long time to be 
recognizable.  The examiner commented that it was not 
possible for him to state exactly when his dementia would 
have begun, but commented that it appeared his symptoms were 
most noted in 1996.  

The examiner commented that the veteran's blood pressure may 
have had some problems with it.  The examiner commented that 
he found it unlikely that the veteran's headaches that he 
suffered in service were secondary to vascular disease, and 
that he did not find any evidence of hypertension while the 
veteran was in service.  The examiner commented that he felt 
it more likely that the veteran's disease developed after 
discharge from service since he had approximately 24 years 
from the time of discharge until he began showing symptoms.  
The examiner opined that it was much more likely that the 
veteran's disease began during that time period than prior to 
that time period, especially since the veteran had an 
electrocardiogram that showed evidence for left ventricular 
hypertrophy based on voltage criteria.  The examiner 
commented that he did not see any evidence of ischemia or 
other hypertrophy.  

In June 1999, the RO wrote a letter attempting to obtaining 
treatment records from Dr. J. K.  No reply was received from 
the physician.  


Analysis

As noted above, the Court vacated the Board's February 2000 
decision which denied the veteran's claim of service 
connection for a vascular disability, to include headaches 
and dementia.  The decision was vacated so that the 
provisions of the VCAA, Publ. L. No. 106-475, 114 Stat. 2096 
(2000) could be considered.  This Act, which the President 
signed into law on November 9, 2000, contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-2098 (2000) (codified, as amended at 38 U.S.C.A. 
§ § 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001)).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Publ. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations that 
implement the Act were recently promulgated.  See 66 Fed. 
Reg. 45620-32 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. § 3.159).  

The veteran was informed in the March 1997 Statement of the 
Case as well as the August 1997 and August 1999 Supplemental 
Statements of the Case what he needed for his claim to 
succeed.  The RO listed all relevant laws and regulations.  
Furthermore, the veteran's claim was remanded by the Board in 
January 1999 for a VA examination that would offer an 
etiological opinion about any diagnosed headaches or vascular 
disorders, as well as for SSA records, and medical records 
from the VA Medical Centers in Columbia and Charleston and 
from a private physician.  A review of the claims file shows 
that the veteran was afforded such a VA examination, and the 
aforementioned records were either obtained, or there is 
documentation that the records can not be obtained.  
Furthermore, when this case was before the Court, the 
veteran's claim was the subject of a motion for remand based 
on the provisions of VCAA.  As a result, the veteran and his 
attorney were made aware of the the provisions of VCAA, 
including provisions applicable to notice of VA assistance in 
obtaining the evidence and information needed to substantiate 
the calim.  

For the aforementioned reasons, a remand for compliance with 
the the notice and duty to assist provisions of VCAA is not 
warranted.  The veteran has been made aware of the evidence 
and information needed to substantiate the claim and of the 
availabilty of assistance from VA.  Under these 
circumstances, there is no reasonable possibility that 
further notification or assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45620-32 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. § 3.159).  Therefore, the 
case will not be remanded for further development.  

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § §1110, 
1131 (West Supp. 2001).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  Service connection may also be 
granted for a chronic disability on a presumptive basis if 
such is shown to be manifested to a compensable degree within 
one year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  Presumptive periods, 
as noted above, are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and the implementing VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d); see Douglas v. Derwinski, 2 
Vet. App. 103, 108-09 (1992). 

As will be discussed below, the preponderance of the evidence 
is against the veteran's claim for service connection for a 
vascular disability, to include headaches and dementia.  The 
service medical records show that the veteran was seen for 
headaches on numerous occasions in service.  At separation, 
the examiner noted that the veteran had occasional headaches 
without sequelae.  The service medical records do not show 
that he was seen for dementia.

It is clear that the veteran currently has dementia.  
Specifically, the veteran was diagnosed with vascular 
dementia by Dr. J. B. in 1996, and dementia due to multiple 
small strokes by the Memory Disorders Clinic in 1996.  He was 
diagnosed with multi-infarct dementia by Medical Park Family 
Medicine in 1998 and at a VA examination in May 1999. 

At the veteran's May 1999 VA examination, the examiner 
specifically commented that it was not possible for him to 
state exactly when the veteran's dementia began, but that it 
appeared that the veteran's symptoms were most noted in 1996, 
and that it was more likely that the veteran's disease 
developed after discharge than during service due to the gap 
in time for which the veteran did not show symptoms.

The veteran asserts that his headaches in service were the 
onset of dementia, or that the headaches were actually small 
strokes which were the onset of dementia.  However, the 
veteran is not a physician and lay persons are not competent 
to provide evidence that requires medical knowledge, such as 
linking his current disorders to his headaches in service.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
The competent evidence, that is the medical evidence, does 
not show that the veteran was diagnosed with dementia of any 
kind until 1996, and in May 1999, the VA examiner commented 
that it was more likely that the veteran's dementia developed 
after service.

Regarding the veteran's headaches, a 1982 treatment record 
from Dr. S. G. noted that the veteran still had headaches all 
the time.  Efforts by the RO to obtain additional records to 
which the veteran alluded were not successful.  The veteran 
was also seen for headaches in October 1998 at Medical Park 
Family Medicine.  

Although the veteran was seen for headaches on numerous 
occasions in service, the medical evidence shows that the 
headaches were not chronic within the meaning of 3.303 (b).  
As earlier noted, the examiner at separation noted that the 
veteran had occasional headaches without sequelae.  The first 
medical evidence after service showing that the veteran was 
seen for headaches was in 1982, more than 3 years after 
service.  It is true that the veteran stated at his May 1999 
VA examination that he still had occasional headaches.  
However, besides the 1982 notation, there is only an October 
1998 notation from Medical Park Family Medicine showing that 
the veteran was seen for his headaches.  Such a large gap is 
not adequate to show continuity of headaches after service.  
Also, no medical examiner has stated that the veteran's 
current headaches the same type of headaches that the veteran 
suffered from in service.  

In summary, the evidence does not adequately demonstrate that 
it is at least as likely as not that the veteran's current 
vascular disorders, to include dementia and headaches, 
resulted from a disease or injury incurred in service.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a vascular disability, to 
include headaches and dementia, must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a vascular disability, 
to include headaches and dementia, is denied. 



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

